Name: Commission Regulation (EC) No 1046/94 of 4 May 1994 deferring the final date for sowing maize and sorghum in certain areas
 Type: Regulation
 Subject Matter: plant product;  farming systems;  agricultural structures and production;  regions and regional policy
 Date Published: nan

 5. 5. 94 Official Journal of the European Communities No L 114/9 COMMISSION REGULATION (EC) No 1046/94 of 4 May 1994 deferring the final date for sowing maize and sorghum in certain areas Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (*), and in particular Article 12 thereof, Whereas Article 10 (2) of Commission Regulation (EEC) No 1765/92, fixes 15 May as the final date applicable to the dates set by Member States for sowing and the submission of applications in respect of cereals ; Whereas, in certain cases, the aforementioned date does not allow sowings of maize and sorghum to be under ­ taken in suitable conditions ; whereas, in accordance with the seventh indent of Article 12 of Regulation (EEC) No 1765/92, provision should therefore be made for an additional time limit by which to sow where the weather conditions in certain areas make such a time limit neces ­ sary ; whereas the said time limit should not, however, compromise the efficiency required of the support system for producers of arable crops, nor upset the introduction of checks relating to this system ; whereas it is therefore appropriate to fix 31 May as the time limit for the areas concerned ; Whereas deferring the sowing date for certain arable crops in certain areas does not constitute sufficient grounds for changing the date laid down for the lodging of 'area' aid applications as referred to in Article 6 (2) of Council Regulation (EEC) No 3508/92 of 27 November 1992 esta ­ blishing an integrated administration and control system for certain Community aid schemes (3) as amended by Regulation (EC) No 1 65/94 (4) ; whereas the procedure whereby producers confirm sowings to the competent authorities may be implicidy established with a view to simplifying matters ; HAS ADOPTED THIS REGULATION : Article 1 For the 1994/95 marketing year, the final date for sowing shall be postponed to 31 May 1994 in the case of maize and sorghum in areas to be defined by the Member State in accordance with the seventh indent of Article 12 of Regulation (EEC) No 1765/92 and located within the regions listed in the Annex hereto. Article 2 Without prejudice to Commission Regulation (EEC) No 3887/92(0 : (a) the final date for confirming sowings to the competent authority shall be fixed at 31 May 1994 ; (b) the Member States may introduce an implicit confir ­ mation procedure whereby no notification on the part of the producer is equivalent to a confirmation of sowing. By the same token, producers who have not carried out the sowings planned must signal that fact Article 3 Member States shall notify the Commission, not later than 31 May 1994, of the measures taken to apply this Regulation. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 4 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 30, 3. 2. 1994, p. 7. (3) OJ No L 355, 5. 12. 1992, p. 1 . (4) OJ No L 24, 29. 1 . 1994, p. 6. 0 OJ No L 391 , 31 . 12. 1992, p. 36. No L 114/10 Official Journal of the European Communities 5. 5. 94 ANNEX Crop Member State Areas Maize (including sweetcorn) France Departments of Ain, Allier, Alpes-de-Haute- Provence, Ardeche, AriÃ ¨ge, Aude, Aveyron, Bas-Rhin, Bouches-du-Rhone, Calvados, Charente, Charente-Maritime, Correze, Cotes d'Armor, Nord, Creuse, Deux Sevres, Dordogne, DrÃ ´me, Eure, Eure-et-Loir, Finistere, Gard, Gers, Gironde, Haut-Rhin, Haute-Garonne, Haute-Pyrenees, Haute-Savoie, Haute-Vienne, HÃ ©rault, Ile-et-Vilaine, Indre, Indre-et-Loire, IsÃ ¨re, Landes, Loire, Loire-Atlantique, Loir-et- Cher, Loiret, Lot, Lot-et-Garonne, Maine-et- Loire, Manche, Mayenne, Morbihan, Orne, Puy- de-DÃ ´me, Pyrenees-Atlantiques, Rhone, Sarthe, Savoie, Seine-Maritime, Tarn, Tarn-et-Garonne, Var, Vaucluse, Vendee, Vienne Greece Macedonia, Thrace Spain The whole territory with the exception of the provinces of Huelva, Sevilla, Cadiz, Malaga, Cordoba, Jaen and the Canary Islands Italy Centre, north-east and north-west (statistical regions) Portugal Between Douro and Minho, Beira litoral, Alentejo, Ribatejo and Oeste United Kingdom The whole territory with the exception of areas at an altitude higher than 250 metres in Scotland, England, Wales and Northern Ireland Netherlands Region I Sorghum Italy Centre (statistical region) Emilia-Romagna France Departments of Ain, Allier, Alpes-de-Haute- Provence, Ardeche, AriÃ ¨ge, Aude, Aveyron, Bas-Rhin, Bouches-du-Rhone, Calvados, Charente, Charente-Maritime, Correze, C6tes d'Armor, Nord, Creuse, Deux Sevres, Dordogne, DrÃ ´me, Eure, Eure-et-Loir, Finistere, Gard, Gers, Gironde, Haut-Rhin, Haute-Garonne, Haute-Pyrenees, Haute-Savoie, Haute-Vienne, HÃ ©rault, Ile-et-Vilaine, Indre, Indre-et-Loire, IsÃ ¨re, Landes, Loire, Loire-Atlantique, Loir-et- Cher, Loiret, Lot, Lot-et-Garonne, Maine-et- Loire, Manche, Mayenne, Morbihan, Orne, Puy- de-DÃ ´me, Pyrenees-Atlantiques, Rhone, Sarthe, Savoie, Seine-Maritime, Tarn, Tarn-et-Garonne, Var, Vaucluse, Vendee, Vienne Greece Thrace Portugal Between Douro and Minho, Beira litoral, Alentejo, Ribatejo and Oeste